298 So. 2d 542 (1974)
Larry C. JONES, Relator,
v.
Louie L. WAINWRIGHT, Director, Division of Corrections, and David T. King, Captain, Road Prison No. 27, Respondents.
No. 74-960.
District Court of Appeal of Florida, Second District.
August 9, 1974.
Larry C. Jones, pro se.
MANN, Chief Judge.
Jones is incarcerated in Road Prison No. 27, of which the respondent King is Captain. Respondent Wainwright is Director of the Division of Corrections in the Department of Health and Rehabilitative Services. We deny the suggestion without prejudice but not because it seeks prohibition, which is the wrong remedy even if Jones' allegations are meritorious. We have the authority under the Florida Constitution, Article V, § 4(b)(3) to entertain this petition, but customarily decline to do so because the Circuit Court has the same powers. In the present case, however, we would think that the Department of Health and Rehabilitative Services and its Division of Corrections has provided adequate means whereby the petitioner may assert his grievances through administrative channels. Jones' main complaint relates to prisoner correspondence, a subject which we are confident is under review by the Division in the light of the recent decision of the Supreme Court of the United States in Procunier v. Martinez, 1974, 416 U.S. 396, 94 S. Ct. 1800, 40 L.Ed. *543 2d 224. We think it is preferable for complaints about the administration of public institutions to be made first to the agency involved, and if resort to the judiciary is necessary the petitioner may then invoke the jurisdiction of the Circuit Court in the county of incarceration.
Suggestion denied without prejudice.
HOBSON, J., concurs.
BOARDMAN, J., concurs in result only.